          Case 2:20-cv-00819-APG-VCF Document 18 Filed 09/24/20 Page 1 of 1




 1                            UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 EDGAR UMANSOR,                                        Case No.: 2:20-cv-00819-APG-VCF

 4          Plaintiff                                Order Granting Voluntary Dismissal and
                                                              Refund of Filing Fee
 5 v.
                                                                [ECF Nos. 13, 16, 17]
 6 WARDEN WILLIAMS, et al.,

 7          Defendants

 8        Plaintiff Edgar Umansor moves to dismiss his case and for a refund of his filing fee. ECF

 9 Nos. 16, 17. I grant his motions.

10        I THEREFORE ORDER that plaintiff Edgar Umansor’s motion to dismiss (ECF No. 16)

11 is GRANTED.

12        I FURTHER ORDER that plaintiff Edgar Umansor’s motion for status of receipt of filing

13 fee (ECF No. 13) is DENIED as moot.

14        I FURTHER ORDER that Edgar Umansor’s motion for refund of filing fee (ECF No.

15 17) is GRANTED. The clerk of court is to refund the filing fee to Edgar Umansor.

16        I FURTHER ORDER the clerk of court to close this case.

17        DATED this 24th day of September, 2020.

18

19
                                                      ANDREW P. GORDON
                                                      UNITED STATES DISTRICT JUDGE
20

21

22

23
